Citation Nr: 0423208	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran had active service from January to June 1989, 
from August 1989 to November 1990 and from November 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and her 
representative if further action is required on their part.


REMAND

The veteran contends that her current diagnosis of PTSD is a 
result of having been sexually assaulted in service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2003).

In PTSD cases where the veteran asserts personal assault as 
the in-service stressor, VA has a heightened duty to assist 
in gathering evidence corroborating the in-service stressors 
in accordance with the provisions of VA Adjudication Manual 
M21-1.  Patton v. West, 12 Vet. App. 272 (1999).  In such 
cases, M21-1 provides an extensive list of alternative 
sources competent to provide credible evidence that may 
support the conclusion that the event occurred.  See M21-1, 
part III, 5.14(c).  Examples of such evidence include, but 
are not limited to:  performance records, records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).  

The veteran has already submitted a lay statement in support 
of her claim.  A review of the service records currently 
associated with the claims file also reflects that the 
veteran was discharged from her last period of service due to 
unsatisfactory performance.  Performance evaluations or other 
service records relevant to the circumstances of her 
discharge and/or her in-service performance are not included 
in service personnel records currently associated with the 
claims file, however, and should be obtained for 
consideration in connection with this appeal consistent with 
38 C.F.R. § 3.304(f)(3).  In that regard the Board also notes 
that the veteran reports that she was transferred three times 
while employed at the post office and that these transfers 
were a result of behavioral problems manifested after her in-
service sexual assault.  These records should also be 
obtained.

Moreover, in recent statements the veteran has identified 
continued treatment at the Vet Center, as well as pursuit of 
entitlement to Social Security Disability (SSA) benefits and 
VA vocational rehabilitation benefits.  The last Vet Center 
record in the claims file is dated in January 2002, the 
claims file contains only a report of examination addressed 
to the State of Illinois without any SSA determinations, and, 
there is no documentation associated with any vocational 
rehabilitation program in the claims file.  These records are 
pertinent to the veteran's claim and should be obtained for 
association with the claims file prior to the Board's 
consideration of the matter on appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Finally, although the medical evidence of record includes 
diagnoses of PTSD, the reports include a discussion of pre-
service as well as in-service events and it is not clear 
whether the veteran's claims file was available for review.  
As such, and in light of other evidence to be obtained, a 
contemporary VA examination based on consideration of a 
complete and accurate history is indicated to determine the 
nature and etiology of the veteran's PTSD.



Accordingly, the appeal is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
provide her an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where she has received treatment for PTSD 
since her military discharge.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any 
additional records from the Chicago VA 
and, particularly, Veteran Center records 
from in or around October 2001 to the 
present.  Additionally, the RO should 
request the veteran to provide a release 
in order to obtain personnel and/or other 
relevant records associated with her 
employment with the post office.

2.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching any such 
determination(s).

3.  The RO should request, through 
official channels, additional service 
personnel records, to include performance 
appraisals and other documentation 
relevant to the veteran's discharge for 
reason of unsatisfactory performance.  
All efforts in this regard should be 
documented in the claims file.

4.  The RO should ascertain whether a 
vocational rehabilitation file exists for 
the veteran and, if so, associate such 
folder with the claims file for 
consideration in connection with this 
appeal.  A response, negative or 
positive, should be noted in the file.

5.  After the above, the RO should review 
the claims file and ensure that any 
additional notification required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations, see 38 C.F.R. § 3.159 
(2003), is fully complied with and 
satisfied.  In that regard, the RO should 
invite the veteran to submit any 
additional evidence in support of her 
claim for service connection for PTSD, to 
include statements from friends or 
relatives, and also invite her to 
identify potential alternative sources of 
supporting evidence regarding her alleged 
in-service stressor.   

6.  After the foregoing has been 
completed, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination to determine whether a 
diagnosis of PTSD is warranted and to 
determine the etiology of any psychiatric 
disorder present.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be accomplished.  

The examiner should identify all existing 
psychiatric disorders.  The examiner's 
attention is drawn to the veteran's report 
of being sexually assaulted by three male 
officers during service at Fort Riley, 
Kansas sometime in November 1992, as 
constituting a stressful event.  The 
examiner is requested to specifically 
confirm or rule out a diagnosis of PTSD 
under DSM-IV.  If PTSD is diagnosed the 
examiner should specifically identify the 
stressor(s) supporting the diagnosis, with 
a discussion as to the significance, if 
any, of relevant pre-service, in-service 
and post-service events.  The examiner 
should also be asked to comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes (see M21-1, 
paragraph 5.14c(8)(9)).  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner is otherwise 
requested to state whether any other 
currently-diagnosed psychiatric disability 
is more likely than not or less likely 
than not related to the veteran's active 
service.  A complete rationale for all 
opinions expressed should be provided.  

7.  Upon completion of the foregoing, the 
RO should then review the case and re-
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the decision remains adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and, reflects detailed reasons and bases 
for the decision.  The veteran and her 
representative should then be afforded 
the applicable time period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


